Citation Nr: 0827065	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral hearing loss 
disability, from 50 percent to noncompensable, effective from 
December 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to May 
1949, and from May 1951 to August 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO reduced the 
disability rating for the veteran's service-connected 
bilateral hearing loss from 50 percent to noncompensable.

2.  The weight of the evidence of record reflects that the 
veteran has Level I hearing acuity in both the right ear and 
the left ear.

3.  The RO's decision to reduce the evaluation for bilateral 
hearing loss from 50 percent disabling to noncompensable was 
made in compliance with applicable due process laws and 
regulations.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disabling rating 
for bilateral hearing loss are not met.  38 C.F.R. § 3.105(e) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for restoration of a 50 
percent evaluation for service-connected hearing loss, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  The veteran was notified how 
he could dispute the proposed reduction in a July 2006 
letter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating by letters dated in June 2007 and October 
2007.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2006, 
April 2006, May 2006, June 2007, and January 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

In January 2006, the RO granted service connection for 
bilateral hearing loss, and assigned a 50 percent evaluation, 
effective September 29, 2005, the date of the veteran's 
claim.  In April 2006, the RO sent the veteran a letter 
notifying him that VA is required to periodically reevaluate 
certain disabilities, and that a new VA examination was being 
scheduled.  That examination was conducted in May 2006.  By a 
June 2006 rating decision, the RO proposed to reduce the 
veteran's evaluation for bilateral hearing loss from 50 
percent to noncompensable; the veteran was notified of this 
proposed decision by a July 2006 letter, which also enclosed 
a copy of the June 2006 rating decision.  By a September 2006 
rating decision, the evaluation of the veteran's bilateral 
hearing loss was reduced from 50 percent to noncompensable, 
effective December 1, 2006.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2007).  In this case, 
the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(e).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  Id.  The RO 
satisfied the requirements by allowing a 60-day period to 
expire before assigning the reduction effective date.

Inasmuch as the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105(e) with respect to the issue of the 
effective date for the reductions, the question becomes 
whether the reductions were proper based on the applicable 
regulations.  Hearing loss is evaluated under Diagnostic Code 
6100.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2007).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by puretone audiometric tests.  To 
evaluate the degree of disability from service-connected 
defective hearing, the Schedule establishes eleven levels of 
impaired efficiency, numerically designated from Level I to 
Level XI.  Level I represents essentially normal audio 
acuity, with hearing loss increasing with each level to the 
profound deafness represented by Level XI.  38 C.F.R. § 4.85, 
Tables VI, VII (2007).

In this case, the assignment of a 50 percent evaluation for 
service-connected bilateral hearing loss was originally made 
based on the application of the clinical findings of the 
January 2006 VA audiological examination to the rating 
criteria set forth in Diagnostic Code 6100.  That examination 
showed an average puretone loss of 56.75 decibels in the 
right ear, and 63.75 decibels in the left ear, with word 
recognition scores of 60 percent in the right ear, and of 22 
percent in the left ear.  

However, an outpatient audiological evaluation conducted in 
April 2006 showed a significant improvement in the veteran's 
bilateral hearing acuity; there was an average puretone loss 
of 41.25 decibels in the right ear, and 41.25 decibels in the 
left ear, with word recognition scores of 84 percent in the 
right ear, and of 80 percent in the left ear.  Based on these 
results, the veteran was notified of VA's requirement to 
periodically reevaluate service-connected disabilities, and 
an additional VA audiological examination was scheduled for 
May 2006.  The results from this examination showed an 
average puretone loss of 38.75 decibels in the right ear, and 
40 decibels in the left ear, with word recognition scores of 
86 percent in the right ear, and of 84 percent in the left 
ear.

Because it could not be determined whether the April 2006 and 
May 2006 audiological evaluations were conducted while the 
veteran was wearing his hearing aid devices, the Board's May 
2007 Remand requested an additional evaluation to reconcile 
all of the previous findings of record.  The results from 
that examination, conducted in June 2007, showed an average 
puretone loss of 43.75 decibels bilaterally, with word 
recognition scores of 92 percent bilaterally.  These 
findings, similar to the results from the April 2006 and May 
2006 evaluations, were also generally consistent with an 
October 2005 private audiological evaluation showing word 
recognition percentages of 100 percent bilaterally.  
Unfortunately, the June 2007 examination report also failed 
to indicate that the veteran's hearing aids were not used 
during the clinical examination.  Accordingly, the veteran's 
appeal was again remanded in September 2007 so that an 
additional examination could be conducted.

In January 2008, an additional VA examination was conducted.  
The clinical evaluation showed an average puretone loss of 
42.5 decibels in the right ear, and 43.5 decibels in the left 
ear, with word recognition scores of 96 percent bilaterally.  
These findings, similar to the results from the April 2006, 
May 2006, and June 2007 evaluations, were also generally 
consistent with an October 2005 private audiological 
evaluation showing word recognition percentages of 100 
percent bilaterally.  Moreover, and more critically, by the 
May 2008 addendum, the VA examiner indicated that all VA 
examinations, specifically including the January 2008 VA 
examination, are conducted without hearing aids; instead, 
earphones are inserted for the evaluation.  

In light of the findings discussed above, the reduction in 
the disability evaluation for the veteran's bilateral hearing 
loss, from 50 percent to noncompensable, was proper 


in view of the criteria of 38 C.F.R. § 3.105(e) and the 
medical evidence of record.  Accordingly, the appeal to 
restore the 50 percent evaluation is denied.


ORDER

The reduction in the rating assigned for the veteran's 
service-connected bilateral hearing loss disability from 50 
percent to noncompensable, effective from December 1, 2006, 
was proper, and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


